DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. US 2008/0069058 A1 (hereinafter referred to as “Geng”). Note: Geng was cited by the applicant in the IDS received 2 November 2021.
As to claims 18 and 26, Geng teaches a method for wireless communication performed by a user equipment (UE) (¶93; figure 4), comprising:
receiving a reference signal on each of a number of beams associated with a base station (¶93; figure 4: receive pilot signals on the different beams B sent by the base station);
determining a signal-to-interference-plus-noise ratio (SINR) value for each beam of the number of beams (¶¶93-94; figures 4 and 6: estimate SINR value of all beams within the candidate set);
transmitting an indication of the determined SINR values to the base station (¶¶95-96 and 98; figure 4: determine acknowledgement values RW of the determined SINR values and transmit to the base station); and
receiving, in response to the transmitted indication, a selection of one beam of the number of beams to be allocated for downlink (DL) transmissions to the UE, wherein the selection of the one beam is based at least in part on the determined SINR values (¶¶98-101; figures 3-4: receive beam allocation information of beam selected by base station based on the received acknowledgment values RW, the selected beam allocated to the user for future transmissions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 19-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. US 10,812,125 B1 (hereinafter referred to as “Badic”).
As to claims 1 and 12, Badic teaches a method for wireless communication performed by a user equipment (UE) (col 18; figure 7), comprising:
receiving a reference signal on each of a number of beams associated with a base station (col 18; figure 7, step 702: measure downlink test beams/reference signals transmitted by gNB);
determining a delay spread value for each beam of the number of beams (col 84: determine delay spread value for each beam);
identifying each beam of the number of beams for which the determined delay spread value is less than a threshold value (col 84: identify each beam having delay spread less than the threshold value);
determining a reference signal received power (RSRP) level for each identified beam (col 18, figure 7, steps 704-706: determine RSRP level of each compliant beam);
transmitting an indication of the determined RSRP levels of the identified beams to the base station (cols 18-19, figure 7, steps 708 and 710: transmit beam recovery request of determined RSRP levels of the compliant beams to gNB); and
wherein the selection of the one beam is based at least in part on the determined RSRP levels of the identified beams (cols 18-19; figure 7, steps 708 and 712-714: selection of one beam of the compliant beams is based on determined RSRP levels of the compliant beams).
Although Badic teaches “A method…of the identified beams to the base station; and wherein the selection…of the identified beams,” Badic does not explicitly disclose “receiving, in response to the transmitted indication, a selection of one beam of the number of beams to be allocated for downlink (DL) transmissions to the UE”.
However, Geng teaches receiving, in response to the transmitted indication, a selection of one beam of the number of beams to be allocated for downlink (DL) transmissions to the UE (¶¶98-101; figures 3-4: receive beam allocation information of beam selected by base station, the selected beam allocated to the user for future transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Badic by including “receiving, in response to the transmitted indication, a selection of one beam of the number of beams to be allocated for downlink (DL) transmissions to the UE” as taught by Geng because it provides Badic’s method with the enhanced capability of network determining suitable beams for individual users (Geng, ¶¶98-101; figures 3-4).
As to claims 2 and 13, Badic in view of Geng teaches the method of claim 1. Badic further teaches receiving DL data from the base station as a single-carrier transmission on the selected beam (col 61: single carrier transmission).
As to claim 3, Badic in view of Geng teaches the method of claim 2. Badic further teaches wherein the single-carrier transmission occupies a frequency sub-band in the millimeter-wave frequency spectrum (cols 60-61: single carrier transmission according to mmWave standard).
As to claim 4, Badic in view of Geng teaches the method of claim 1. Badic further teaches wherein the indication of the determined RSRP levels of the identified beams is carried in one of an uplink control information (UCI) message or a medium access control (MAC) control element (MAC-CE) (col 19; figure 7, step 710: indication carried according to 5G NR standard).
As to claim 5, Badic in view of Geng teaches the method of claim 1. Badic further teaches wherein the reference signal comprises one of a channel state information reference signal (CSI-RS), a cell specific reference signal (CRS), a demodulation reference signal (DMRS), a beamforming reference signal (BRS), a beamforming measurement reference signal (MRS), or a sounding reference signal (SRS) (col 18: CBD-RS/CSI-RS).
As to claims 6 and 14, Badic in view of Geng teaches the method of claim 1. Badic further teaches wherein the threshold value is based at least in part on capability information of an equalizer associated with the UE and configured to equalize channel delay spread of data transmissions received from the base station (cols 23 and 84: threshold value related to delay spread equalizer widening or narrowing at least one beam).
As to claims 7 and 15, Badic in view of Geng teaches the method of claim 6. Badic further teaches wherein the selection of the beam is further based on the capability information of the equalizer (cols 23 and 84: threshold value related to delay spread equalizer widening or narrowing at least one beam).
As to claims 8 and 16, Badic in view of Geng teaches the method of claim 6. Badic further teaches wherein the capability information indicates at least one of a number of available taps of the equalizer or whether the equalizer is a time-domain equalizer (TDE) or a frequency-domain equalizer (FDE) (cols 23 and 84: threshold value related to delay spread equalizer widening or narrowing at least one beam).
As to claims 9 and 17, Badic in view of Geng teaches the method of claim 1. Badic further teaches selecting one of a time-domain equalizer (TDE) or a frequency-domain equalizer (FDE) for equalizing channel delay spread of data transmissions received from the base station; and transmitting an indication of the selection of the TDE or the FDE to the base station (cols 23 and 84: threshold value related to delay spread equalizer widening or narrowing at least one beam).
As to claim 10, Badic in view of Geng teaches the method of claim 9. Badic further teaches wherein selecting the TDE or the FDE is based at least in part on one or more of a transmission bandwidth, a configured modulation and coding scheme (MCS), or a determination that the UE is to receive DL data from multiple transmit-reception points (TRPs) (cols 23 and 84: threshold value related to delay spread equalizer widening or narrowing at least one beam).
As to claim 11, Badic in view of Geng teaches the method of claim 9. Badic further teaches wherein an indication of the threshold value is received in a radio resource control (RRC) configuration or a downlink control information (DCI) message (cols 81-82: indication of threshold received through DCI message).
As to claims 19 and 27, Geng teaches the method of claim 18.
Although Geng teaches “The method of claim 18,” Geng does not explicitly disclose “receiving DL data from the base station as a single-carrier transmission on the selected beam”.
However, Badic teaches receiving DL data from the base station as a single-carrier transmission on the selected beam (col 61: single carrier transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Geng by including “receiving DL data from the base station as a single-carrier transmission on the selected beam” as taught by Badic because it provides Geng’s method with the enhanced capability of applying the method to different potential Single Carrier flavors (Badic, col 61).
As to claim 20, Geng in view of Badic teaches the method of claim 19.
Badic further teaches wherein the single-carrier transmission occupies a frequency sub-band in the millimeter-wave frequency spectrum (cols 60-61: single carrier transmission according to mmWave standard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Geng in view of Badic by including “wherein the single-carrier transmission occupies a frequency sub-band in the millimeter-wave frequency spectrum” as further taught by Badic for the same rationale as set forth in claim 19 (Badic, col 61).
As to claims 21 and 28, Geng teaches the method of claim 18.
Although Geng teaches “The method of claim 18,” Geng does not explicitly disclose “wherein the determined SINR values are based at least in part on a bandwidth part (BWP) of the base station”.
However, Badic teaches wherein the determined SINR values are based at least in part on a bandwidth part (BWP) of the base station (cols 17 and 31: SINR values based on activated channel being BWP of multiple BWPs on a single carrier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Geng by including “wherein the determined SINR values are based at least in part on a bandwidth part (BWP) of the base station” as taught by Badic because it provides Geng’s method with the enhanced capability of providing flexibility (Badic, cols 17 and 31).
As to claims 22 and 29, Geng teaches the method of claim 18.
Although Geng teaches “The method of claim 18,” Geng does not explicitly disclose “wherein determining a respective SINR value comprises determining SINR values of output signals of an equalizer associated with the UE and configured to equalize channel delay spread of data transmissions received from the base station”.
However, Badic teaches wherein determining a respective SINR value comprises determining SINR values of output signals of an equalizer associated with the UE and configured to equalize channel delay spread of data transmissions received from the base station (cols 17, 23, and 84: determining SINR values related to delay spread equalizer widening or narrowing at least one beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Geng by including “wherein determining a respective SINR value comprises determining SINR values of output signals of an equalizer associated with the UE and configured to equalize channel delay spread of data transmissions received from the base station” as taught by Badic because it provides Geng’s method with the enhanced capability of equalizing beams according to changes in environment (Badic, cols 17, 23, and 84).
As to claims 23 and 30, Geng in view of Badic teaches the method of claim 22.
Badic further teaches wherein the selection of the beam is further based on capability information of the equalizer, the capability information indicating at least one of a number of available taps of the equalizer or whether the equalizer is a time-domain equalizer (TDE) or a frequency-domain equalizer (FDE) (cols 17, 23, and 84: selection related to delay spread equalizer widening or narrowing at least one beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Geng in view of Badic by including “wherein the selection of the beam is further based on capability information of the equalizer, the capability information indicating at least one of a number of available taps of the equalizer or whether the equalizer is a time-domain equalizer (TDE) or a frequency-domain equalizer (FDE)” as further taught by Badic for the same rationale as set forth in claim 22 (Badic, cols 17, 23, and 84).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Islam et al., US 10,425,138 B2 – System and Method for Beam Switching and Reporting
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469